--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bond.com Group, Inc. 8-K [bonds-8k_1025.htm]
 
Exhibit 10.4

 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 19, 2010,
by and among Bonds.com Group, Inc., a Delaware corporation (the “Company”), and
UBS Americas Inc., a Delaware corporation, Bonds MX, LLC, a Delaware limited
liability company, and each other buyer who shall, subsequent to the date
hereof, join in and become a party to this Agreement (each a “Buyer” and
collectively, the “Buyers”).
 
WHEREAS:
 
A.           Contemporaneously with the execution hereof, pursuant to one or
more Unit Purchase Agreements (each, a “Unit Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions set forth in the Unit
Purchase Agreements, to issue and sell to Buyers units consisting of (i) shares
of the Company’s Series B Preferred Stock (the “Series B Preferred Stock”) or
Series B-1 Preferred Stock (the “Series B-1 Preferred Stock”); (ii) warrants
which will be exercisable to purchase shares of the Company’s Common Stock or
Series A Participating Preferred Stock and (iii) the right to receive shares of
the Company’s Common Stock or Series A Participating Preferred Stock if the
Company fails to meet the performance targets set forth therein (collectively,
together with any capital stock of the Company issued thereon as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, the “Securities”).
 
B.           The transactions contemplated by the Unit Purchase Agreements are
part of an offering (the “Offering”) of up to 100 units of securities of the
Company for an aggregate purchase price of $10,000,000 which will continue
through October 15, 2010, unless the Company elects to extend the period to a
date no later than January 31, 2011.
 
C.           To induce the Buyers to execute and deliver the Unit Purchase
Agreements, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
 
1.           Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
a.           “1933 Act” means the Securities Act of 1933, as amended.
 
b.           “1934 Act” means the Exchange Act of 1934, as amended.
 
c.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.

 
 

--------------------------------------------------------------------------------

 

d.           “Buyer” means a Buyer or any transferee or assignee thereof to whom
a Buyer assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 8 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 8.
 
e.           “Effective Date” means the date a Registration Statement is
declared effective by the SEC.
 
f.           “Effectiveness Deadline” means the date that is 150 days after the
date of the Filing Deadline.
 
g.           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
h.           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415 and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.
 
i.           “Registrable Securities” means (i) any Securities that are shares
of Common Stock and (ii) any shares of Common Stock that are issued or issuable
upon conversion or exercise of Securities.
 
j.           “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.
 
k.           “Required Holders” means the holders of at least a majority of the
Registrable Securities.
 
l.            “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.
 
m.          “SEC” means the United States Securities and Exchange Commission.
 
2.           Registration.
 
a.           Mandatory Registration.
 
(i)           The Company agrees, as soon as practicable after date of the date
that is six months after the final closing date of the Offering but no later
than five (5) business days after such date (the “Filing Deadline”), to file
with the SEC a Registration Statement under the Act covering the resale of all
of the Registrable Securities; provided, that the Company shall not be required
to register for resale pursuant to this Section 2(a) any Registrable Securities
that may be sold without restriction by a Buyer pursuant to Rule 144 promulgated
under the 1933 Act. The Company shall use commercially reasonable efforts to
have the Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Effectiveness Deadline. By 9:30 am
on the Business Day following the Effective Date, the Company shall file with
the SEC in accordance with Rule 424 under the 1933 Act, the final prospectus to
be used in connection with sales pursuant to such Registration Statement. The
Company and each Buyer hereby acknowledge that in accordance with Rule 415, the
Company may not be allowed to register all of the Registrable Securities in the
Registration Statement. If this occurs, the Company, upon a request by the
Required Holders, shall be required to file additional Registration Statements
to include any of the Registrable Securities that were not registered in the
Registration Statement, provided that such Registrable Securities can be
registered at such time to comply with Rule 415.

 
2

--------------------------------------------------------------------------------

 
 
(ii)           Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.
 
(iii)           Delay at Company’s Option.  Notwithstanding the foregoing
obligations, if the Company furnishes to the Buyers a certificate signed by the
Company’s chief executive officer stating that in the good faith judgment of the
Company’s Board of Directors it would be materially detrimental to the Company
and its stockholders for a Registration Statement contemplated by Section 2(a)
to either become effective or remain effective for as long as such Registration
Statement(s) otherwise would be required to remain effective, because such
action would (A) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (B) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (C) render the Company
unable to comply with requirements under the 1933 Act or 1934 Act, then the
Company shall have the right to defer taking action with respect to such filing,
and any time periods with respect to filing or effectiveness thereof shall be
tolled correspondingly, for a period of not more than one hundred twenty (120)
days after the Filing Deadline.
 
b.           Piggy Back Registration Rights.  If, at any time there is not an
effective Registration Statement covering the Registrable Securities, and the
Company shall determine to prepare and file with the SEC a Registration
Statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Buyers a written notice of such determination at least twenty
days prior to the filing of any such Registration Statement and shall
automatically include in such Registration Statement all Registrable Securities
for resale and offer on a continuous basis pursuant to Rule 415; provided,
however, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company determines for
any reason not to proceed with such registration, the Company will be relieved
of its obligation to register any Registrable Securities in connection with such
registration, (ii) in case of a determination by the Company to delay
registration of its securities, the Company will be permitted to delay the
registration of Registrable Securities for the same period as the delay in
registering such other securities, (iii) each Buyer is subject to
confidentiality obligations with respect to any information gained in this
process or any other material non-public information he, she or it obtains, (iv)
each Buyer is subject to all applicable laws relating to insider trading or
similar restrictions; and (v) if all of the Registrable Securities of the Buyers
cannot be so included due to Rule 415, then the Company may reduce the number of
the Buyers’ Registrable Securities covered by such Registration Statement to the
maximum number which would enable the Company to conduct such offering in
accordance with the provisions of Rule 415.  The Company shall cause any
Registration Statement filed under Section 2.a to be declared effective under
the 1933 Act as promptly as possible after the filing thereof. By 5:00 p.m.
Eastern Time on the business day immediately following the Effective Date of
such Registration Statement, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement (whether or not such filing
is technically required under such Rule).

 
3

--------------------------------------------------------------------------------

 
 
c.           Allocation of Registrable Securities; Cut Back. The initial number
of Registrable Securities included in any Registration Statement and any
increase in the number of Registrable Securities included therein shall be
allocated pro rata among the Buyers according to the total amount of securities
entitled to be included therein owned by each Buyer or in such other proportions
as shall mutually be agreed to by such Buyers. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement without the prior written consent of the Required Holders; provided,
that to the extent required by any agreement or covenant of the Company in
effect on the date hereof granting registration rights to any holder of its
securities, the Company may include such securities on any Registration
Statement without the consent of the Required Holders, even if such inclusion
reduces the number of Registrable Securities covered by such Registration
Statement.  In the event all of the Registrable Securities cannot be included in
a Registration Statement under this Section 2 due to Rule 415 or underwriter
cutbacks, then the Company, unless otherwise prohibited by the SEC, shall cause
the Registrable Securities of the Buyers to be included in such Registration
Statement to be reduced pro rata based on the number of Registrable Securities
held by all of the Buyers.
 
3.           Registration Procedures. At such time as the Company is obligated
to file a Registration Statement with the SEC pursuant to Section 2, the Company
will use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:
 
a.           The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
each Buyer may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(k) (or any
successor thereto) promulgated under the 1933 Act and is not otherwise
prohibited by the SEC or any statute, rule, regulation or other applicable law
from selling any such Registrable Securities pursuant to such Rule or (ii) the
date on which each Buyer shall have sold all of the Registrable Securities
covered by such Registration Statement (the “Registration Period”). The Company
shall use commercially reasonable efforts to ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

 
4

--------------------------------------------------------------------------------

 
 
b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K or any analogous
report under the 1934 Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.
 
c.           The Required Holders shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Agreement
(“Legal Counsel”), as designated by the Required Holders. The Company and Legal
Counsel shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.  The Company shall (A) permit Legal Counsel to
review and comment upon (i) a Registration Statement at least five (5) Business
Days prior to its filing with the SEC and (ii) all amendments and supplements to
all Registration Statements (except for Annual Reports on Form 10-K, and Reports
on Form 10-Q and any similar or successor reports) within a reasonable number of
days prior to their filing with the SEC, and (B) not file any Registration
Statement or amendment or supplement thereto in a form to which Legal Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior approval of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Buyers, and all exhibits and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with Legal Counsel in performing the Company’s
obligations pursuant to this Section 3.
 
d.           The Company shall furnish to the Buyers, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Buyers, all exhibits and each preliminary prospectus, (ii) upon
the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Buyers may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as the Buyers may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by the
Buyers.

 
5

--------------------------------------------------------------------------------

 
 
e.           The Company shall use commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Buyers of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and Buyers of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
f.           The Company shall notify Legal Counsel and Buyers in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(o), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and Buyers (or such other number of copies as Legal
Counsel or Buyers may reasonably request). The Company shall also promptly
notify Legal Counsel and Buyers in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and
Buyers by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.

 
6

--------------------------------------------------------------------------------

 

g.           The Company shall use commercially reasonable efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and Buyers of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
h.           The Company shall notify the Buyers in writing of the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(o), promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to the Buyers (or such other number of copies as the Buyers may
reasonably request).
 
i.           The Company shall promptly notify the Buyers in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to the
Buyers by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
j.            The Company shall hold in confidence and not make any disclosure
of information concerning the Buyers provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Buyer is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to the Buyer and allow such Buyer, at the Buyer’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
k.           The Company shall cooperate with the Buyers and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Buyers may
reasonably request and registered in such names as the Buyers may request.

 
7

--------------------------------------------------------------------------------

 

l.            If requested by a Buyer, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as the Buyer reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Buyer holding any
Registrable Securities.
 
m.          The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
n.           The Company shall otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
o.           Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Buyers in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Buyers) and the date on which the Grace Period will begin,
and (ii) notify the Buyers in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed sixty (60)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of one hundred twenty (120) days and
the first day of any Grace Period must be at least two (2) trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Buyers receive the notice referred to in
clause (i) and shall end on and include the later of the date the Buyers receive
the notice referred to in clause (ii) and the date referred to in such notice.
The provisions of Section 3(g) hereof shall not be applicable during the period
of any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of a Buyer in connection with any sale of Registrable Securities with
respect to which such Buyer has entered into a contract for sale, and delivered
a copy of the prospectus included as part of the applicable Registration
Statement (unless an exemption from such prospectus delivery requirements
exists), prior to the Buyer’s receipt of the notice of a Grace Period and for
which the Buyer has not yet settled.

 
8

--------------------------------------------------------------------------------

 

4.           Obligations of the Buyers.
 
a.           At least five Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Buyer in writing
of the information the Company requires from such Buyer if such Buyer elects to
have any of such Buyer’s Registrable Securities included in such Registration
Statement. It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a Buyer that such Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
 
b.           Each Buyer, by such Buyer’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Buyer has notified the Company in writing of
such Buyer’s election to exclude all of such Buyer’s Registrable Securities from
such Registration Statement.
 
c.           Each Buyer agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Buyer will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Buyer’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of a
Buyer in accordance with the terms of the Unit Purchase Agreement in connection
with any sale of Registrable Securities with respect to which such Buyer has
entered into a contract for sale prior to such Buyer’s receipt of a notice from
the Company of the happening of any event of the kind described in Section 3(g)
or the first sentence of Section 3(f) and for which such Buyer has not yet
settled.
 
d.           Each Buyer covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
5.           Expenses of Registration. All reasonable expenses, other than
underwriting discounts, commissions and stock transfer taxes with respect to the
Registrable Securities, incurred in connection with registrations, filings or
qualifications pursuant to Section 2(a), including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company and one counsel for the Buyers
(such fees and disbursements of counsel for the Buyers shall not exceed $20,000)
shall be paid by the Company.

 
9

--------------------------------------------------------------------------------

 

6.           Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:
 
a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Buyer, the directors,
officers, managers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls each Buyer within the meaning of the 1933
Act or the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): shall not apply to a Claim (a) arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Buyer expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto or the omission or
alleged omission in such written information to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
if such prospectus was timely made available by the Company pursuant to Section
3(d); (b) to the extent such Claim is based on a failure of the Buyer to deliver
or to cause to be delivered the prospectus made available by the Company,
including a corrected prospectus, if such prospectus or corrected prospectus was
timely made available by the Company pursuant to Section 3(d); (c) in which
amounts are paid in settlement of any Claim and such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed; (d) in which a Buyer fails to cease all offers
and sales of Registrable Securities in accordance with Section 4(c) herein; and
(e) arising out of or based upon a breach by any Buyer of such Buyer’s
obligations set forth herein. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Buyers pursuant to Section 8.

 
10

--------------------------------------------------------------------------------

 
 
b.           In connection with any Registration Statement in which any Buyer is
participating, to the fullest extent permitted by law, such Buyer agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Buyer expressly for use in
connection with such Registration Statement; and, subject to Section 6(c), such
Buyer will reimburse any legal or other expenses reasonably incurred by an
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Buyer, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnified
Party and shall survive the transfer of the Registrable Securities by the Buyers
pursuant to Section 8.
 
c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Required Holders. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 
11

--------------------------------------------------------------------------------

 
 
d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.           Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.
 
8.           Assignment of Registration Rights. The rights under this Agreement
shall be automatically assignable by the Buyer to any transferee of at least 25%
of such Buyer’s Registrable Securities if: (i) the Buyer agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, contemporaneous with such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) such transfer is made pursuant to a privately
negotiated, non-market disposition of Registrable Securities and immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act and applicable
state securities laws; and (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein.

 
12

--------------------------------------------------------------------------------

 
 
9.           Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders. Any amendment or waiver
effected in accordance with this Section 9 shall be binding upon each Buyer and
the Company. No such amendment shall be effective to the extent that it applies
to less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.
 
10.           Miscellaneous.
 
a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.
 
b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally, (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), so long as such facsimile is followed by mail delivery of the
same information contained in such facsimile, or (iii) one Business Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be:
 
If to Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Facsimile:  (212) 946-3999
Attention:  Chief Executive Officer
 
with a copy to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq
 
If to a Buyer, to the address set forth underneath such Buyer’s name on the
signature page hereto.

 
13

--------------------------------------------------------------------------------

 

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, or (B) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service, or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i) or (iii) above, respectively.
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
e.           This Agreement and the instruments referenced herein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.
 
f.           Subject to the requirements of Section 8, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
g.          The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.
 
h.          This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 
14

--------------------------------------------------------------------------------

 
 
i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.           All consents and other determinations required to be made by any
Buyer pursuant to this Agreement shall be made, unless otherwise specified in
this Agreement, by the Required Holders.
 
k.          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
l.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
m.          Currency. As used herein, “Dollar”, “US Dollar” and “$” each mean
the lawful money of the United States.
 
Remainder of Page Intentionally Left Blank.
 
 
 
 

 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
 

   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
 /s/ Michael O. Sanderson     
Name:
Michael O. Sanderson    
Title:
CEO



 

   
BUYERS:
         
UBS AMERICAS INC.
         
By:
 /s/ Per Dyrvik     
Name:
Per Dyrvik     
Title:
Managing Director                    
By:
 /s/ Joan Lavis     
Name:
Joan Lavis     
Title:
Managing Director 



 

   
Address for notices:
         
677 Washington Boulevard
Stamford, CT 06901
Fax: (203) 719-5627
Attention: Head of Traded Products--Legal



 

   
BUYERS:
         
BONDS MX, LLC
         
By:
 /s/ Hugh Regan     
Name:
Hugh Regan     
Title:
Member Manager 